      Case 1:18-cv-01621-TSC Document 18 Filed 01/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 FIX THE COURT,

         Plaintiff,
                                                       Civil Action No. 1:18-cv-1621
         v.                                            (TSC)

 U.S. NATIONAL ARCHIVES
 AND RECORDS ADMINISTRATION,

         Defendant.

         NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 2, 2019, this Court granted Defendant’s motion for a stay of the parties’

joint status report deadline commensurate with the duration of the lapse of appropriations

for the Department of Justice and the U.S. National Archives and Records Administration.

As of January 25, 2019, funding was restored through February 15, 2019, for the

Department of Justice and the National Archives, and the Department resumed its usual

civil litigation functions. Pursuant to the Court’s order, the deadline for the parties’ joint

status report should be extended by 35 days. Accordingly, Defendant now intends to confer

with Plaintiff and file a joint status report on or before February 11, 2019.



Dated: January 28, 2019                        Respectfully submitted,



                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director
                                              Federal Programs Branch

                                              /s/ Rebecca M. Kopplin_

                                              1
Case 1:18-cv-01621-TSC Document 18 Filed 01/28/19 Page 2 of 2



                              REBECCA M. KOPPLIN
                              Trial Attorney (California Bar No. 313970)
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street NW
                              Washington, D.C. 20005
                              Telephone: (202) 514-3953
                              Facsimile: (202) 616-8470
                              Email: Rebecca.M.Kopplin@usdoj.gov

                              Counsel for Defendant




                              2
